Citation Nr: 1455789	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

When this issue was before the Board in August 2012, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims file and electronic records within systems known as the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The Veteran contends that service connection is warranted for hypertension because it is due to his exposure to Agent Orange during service in Vietnam.  He was afforded a VA examination in April 2013 to determine the etiology of his hypertension.  The physician examined the Veteran and opined that his hypertension was less likely than not incurred in service or caused by Agent Orange exposure.  The examiner reasoned that hypertension was not one of the presumptive service connection conditions under 38 C.F.R. § 3.309 and that the Veteran's service treatment records did not show evidence of hypertension.

The examiner's opinion is inadequate because the rationale provided simply states that hypertension was not found in the service treatment records and is not a disease subject to presumptive service connection on the basis of herbicide exposure.  The examiner did not take into account statements and articles submitted by the Veteran supporting his theory that his hypertension could be related to herbicide exposure.  In addition, the examiner did not cite any scientific studies supporting the opinion that the Veteran's hypertension is not related to his exposure to herbicides in service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

 2.  Then, the RO or the AMC should obtain an addendum opinion from the April 2013 VA examiner regarding the Veteran's hypertension.  The claims file and all pertinent documents on VBMS and Virtual VA must be made available to and reviewed by the examiner, to include the internet articles submitted by the Veteran.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension began during service or is otherwise etiologically related to service, to include exposure to Agent Orange.
 
For purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The rationale for the opinion must be provided.  In particular, if the examiner is of the opinion that the Veteran's hypertension is not related to his exposure to herbicides in service, the examiner should identify any studies supporting the opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  

If the April 2013 examiner is not available, the claims file and all pertinent evidence in VBMS and Virtual VA must be made available to another qualified examiner who should be requested to review the record and provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



